IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,864-02


IN RE ROLANDO RAMIREZ, Relator





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 10-59837-X 

	IN THE CRIMINAL DISTRICT COURT NO. 6 FROM DALLAS COUNTY


Per curiam.

O R D E R


	Relator has filed a "motion for default judgment and release to the federal bureau of prisons". 
This Court is treating the filing as a motion to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  This Court granted Relator relief in a previous 11.07 habeas
application, overturning his conviction and ordering him remanded to the sheriff of Dallas County
to answer the charge as set out in the indictment.  Ex Parte Ramirez No. AP-76,958 (Tex. Crim.
App. January 30, 2013).  That opinion ordered the trial judge to issue a bench warrant for Relator's
return to Dallas County within 10 days of the date mandate issued.  Mandate issued on February 26,
2013.  
	Relator states that he is still incarcerated in the Texas Department of Criminal Justice and
that Dallas County is in violation of this Court's order.
	Respondent, the Honorable Jeanine Howard, Judge of Criminal District Court No. 6 of Dallas
County, shall file a response with this Court stating if a bench warrant has issued for Relator.  If so,
Respondent shall state the date when the bench warrant issued and why it has not been executed. 
If a bench warrant has not issued, Respondent shall state why no such warrant has been prepared and
executed.  In either case, Respondent's answer shall be submitted within 10 days of the date of this
order.  This application for leave to file a writ of mandamus will be held in abeyance until
Respondent has submitted his response.

Filed: May 8, 2013
Do not publish